(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, de los autos constan las dos minutas. y sentencia -siguientes: • .
“Minuta. Jueves, 24 de marzo de 1938.
“El fiscal solicita permiso para radicar acusación en.este caso. La corte concede el permiso solicitado y ordena este caso sea radicado en el libro Registro de Causas Criminales de Secretaría. Estando presente el acusado el fiscal soli-cita permiso de la corte para leerle la acusación. La Corte concede el permiso solicitado.
*1001“Interrogado por la Corte sobre la identidad de su nombre y apellido ma-nifestó llamarse José Delestre Bayrón. La Corte le informa que de no ser éste ■su verdadero nombre el proceso seguirá en su contra bajo el nombre por él dado.
“Interrogado por el fiscal manifestó ser natural de Mayagüez, de 18 años •de edad, estado soltero, color blanco, sabe leer y escribir y no paga contribución.
“Leída la acusación y entregada copia de la misma 'al acusado éste Mzo ••alegación de no culpable. La corte señalará el caso oportunamente y fija al láeusado una fianza de $5,000.00 para su libertad provisional . . .
“Minuta. Sábado, 27 de agosto de 1938.
“Comparece el Pueblo de Puerto Rieo, por su fiscal Hon. E. Díaz Viera y •el acusado en persona para hacer alegaciones.
“A petición del acusado, la corte le coneede permiso a éste para retirar su-alegación de no culpable hecha en el acto del arraignment. El acusado retira dieha alegación de no culpable y so deelara culpable del delito que se le imputa.
“La corte, vista la alégaeión de culpabilidad hecha por el acusado, lo de-elara culpable y convicto de un delito de violación téeniea y dieta sentencia condenando a José Delestre Bayrón. a sufrir diez años de presidio con trabajos forzados, abonándosele el tiempo que haya estado preso por esta misma causa y relevándole del pago de las costas por ser insolvente.
“Y se ordena que el sentenciado sea llevado desde esta sala de justicia a la cárcel del distrito y de allí con la rapidez posible al Presidio Departamental de P. R. en la ciudad de Río Piedras, P. R. y allí le sea entregado al jefe de dieha institución para ser en la misma confinado por el término expresado en esta sentencia.
“Sentencia. ■
“Comparece el Pueblo de Puerto Rico por su Hon. fiscal, E. Díaz Viera y el acusado en persona. .
“El acusado solicita permiso de la corte para retirar su alegación de no culpable del delito de violación téeniea ' hecha en el acto del arraignment para declararse culpable' del mismo delito. La corte, vista' la conformidad del Mi-nisterio Riscal, concede el permiso solicitado y deelara a su vez-a dicho acusado culpable y convicto del delito de violación técnica. El. acusado solicitó se dic-tase sentencia en el acto.
“Interrogado dicho convicto si tenía alguna razón legal que aducir por la cual no procediera dictarse sentencia en el acto, manifestó que no. Y no exis-tiendo a juicio' de la corte nadá que impida el pronunciamiento de sentencia, la corte procede a dictarla y la dieta condenando a José Delestre Bayrón por un delito de violación técnica a sufrir diez años de presidio con trabajos forzados, abonándosele el tiempo que haya estado preso por esta misma causa y releván-dole del pago de las costas por ser' insolvente.
“Y se ordena que el■ sentenciado• sea llevado desde esta' Sala de Justicia a la cárcel del distrito y de allí con la rapidez posible, al Presidió Departamental de esta isla, en la ciudad de Río Piedras, y allí le ^ea entregado al jefe de dieha institución para ser en la misma confinado por el término expresado en esta sentencia. Dada en Mayagüez, P. R., a 27 de agosto de 1938.”
; ■ PoR TANTO, celebrada la vista del caso con la sola asistencia del fiscal, atendida la recomendación de éste y de acuerdo .con la doc-trina establecida en el caso de Ex Parte Hernández Laureano, 54 *1002D.P.R. 416, se revoca la sentencia apelada y se devuelve el caso para ulteriores procedimientos no inconsistentes con la opinión emi-tida en dicbo caso.
El Juez Asociado Sr. Travieso no intervino.